

	

		II

		109th CONGRESS

		2d Session

		S. 2220

		IN THE SENATE OF THE UNITED

		  STATES

		

			January 30, 2006

			Mr. DeMint introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To extend the temporary suspension of duty

		  on certain manufacturing equipment for molding.

	

	

		1.Certain manufacturing

			 equipment for molding

			(a)In

			 generalHeading 9902.84.88 of

			 the Harmonized Tariff Schedule of the United States (relating to certain

			 manufacturing equipment) is amended by striking 12/31/2006 and

			 inserting 12/31/2009.

			(b)Effective

			 dateThe amendment made by

			 subsection (a) applies to goods entered, or withdrawn from warehouse for

			 consumption, on or after the 15th day after the date of enactment of this

			 Act.

			

